Exhibit 10.7

Execution Version

AMENDMENT 9 TO CONTRIBUTION DEFERRAL AGREEMENT

This Amendment 9 to the Contribution Deferral Agreement (this “Amendment 9”) is
entered into as of April 29, 2011, by and among (i) YRC INC., a Delaware
corporation (“YRC”), USF HOLLAND, INC., a Michigan corporation (“Holland”), NEW
PENN MOTOR EXPRESS INC., a Pennsylvania corporation (“New Penn”), USF REDDAWAY
INC., an Oregon corporation (“Reddaway”) (each of YRC, Holland, New Penn and
Reddaway a “Primary Obligor”, and collectively, the “Primary Obligors”);
(ii) each of the Guarantors a party hereto (the “Guarantors”); (iii) Wilmington
Trust Company, as agent (together with its successors and assigns, in such
capacity, the “Agent”); and (iv) each of the Funds party hereto. The Primary
Obligors, the Guarantors, the Funds, and the Agent are herein individually
referred to as a “Party” and together referred to as the “Parties.”

RECITALS

WHEREAS, the Primary Obligors, CS Pension Fund, certain other Funds and the
Agent are party to that certain Contribution Deferral Agreement dated as of
June 17, 2009 (as further amended, modified or supplemented from time to time,
the “Agreement”; capitalized terms used but not otherwise defined herein shall
have the meanings given to them in the Agreement), pursuant to which such
Parties agreed that the obligations to make certain contributions otherwise due
to such Funds from the Primary Obligors would be deferred; and

WHEREAS, the Obligors and the undersigned Funds, constituting Majority Funds
party to the Agreement, each desire to enter into this Amendment 9, among other
things, to amend the definition of “Documentation Condition”;

NOW, THEREFORE, in consideration of the premises and the mutual covenants of the
parties hereinafter set forth, and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the Parties hereby
agree as follows:

ARTICLE I

 

  1. Amendment.

1.1 The definition of “Documentation Condition” in the Agreement is hereby
amended and restated in its entirety with the following:

“Documentation Condition” means satisfaction of each of the following (i) the
Obligors and the Funds shall have duly executed an amendment in respect of the
Restructuring to the Fund Documents, which amendment is in form and substance
acceptable to each of the Primary Obligors and the Funds, each in their sole
discretion, (ii) an agreement to support the Restructuring has been signed by
the Parent (on behalf of itself and all direct and indirect subsidiaries) and
the Lenders (as defined by the Senior Credit Facility) having Revolving Credit
Exposures (as defined by the Senior Credit Facility), outstanding principal
amount of Term Loans (as defined by the Senior Credit Facility) and unused
Commitments (as defined by the Senior Credit Facility) representing at least 90%
of the sum of the



--------------------------------------------------------------------------------

total Revolving Credit Exposures (as defined by the Senior Credit Facility), the
aggregate principal amount of Term Loans (as defined by the Senior Credit
Facility) and the unused Commitments (as defined by the Senior Credit Facility)
at such time, which support agreement shall be in form and substance acceptable
to the Confirming Parties, each in their sole discretion, and (iii) (a) the
Teamsters National Freight Industry Negotiating Committee of the International
Brotherhood of Teamsters has provided all necessary consents to the
restructuring required by the IBT MOU (as defined in the Senior Credit
Facility), which consents shall be unqualified and non-contingent other than
with respect to the consummation of the Restructuring and (b) contingent only
upon the occurrence of the Restructuring Closing Date, waive any termination,
modification or similar rights under the IBT MOU (as defined in the Senior
Credit Facility) such that the collective bargaining agreement shall be fully
binding on the parties thereto for its specified term.

ARTICLE II

 

  2. Conditions Precedent.

2.1 Amendment Effective Date. This Amendment 9 shall become effective on the
date each of the following conditions is satisfied (or waived) (the “Amendment
Effective Date”):

(a) the Obligors, the Funds, consisting of Majority Funds party to the
Agreement, and the Agent shall have executed a counterpart of this Amendment 9,
which may include telecopy or other electronic transmission of a signed
signature page of this Amendment 9.

(b) The Agent and CS Pension Fund shall have received payment for all invoiced
reasonable out-of-pocket expenses payable by the Primary Obligors under
Section 11.01 of the Agreement.

ARTICLE III

 

  3. Miscellaneous.

3.1 Agent. Pursuant to Section 11.04 of the Agreement, the undersigned Funds,
constituting Majority Funds party to the Agreement, hereby authorize and direct
the Agent to execute, enter into and perform this Amendment 9.

3.2 Successors and Assigns. This Amendment 9 and all of the covenants and
agreements contained herein and rights, interests or obligations hereunder, by
or on behalf of any of the Parties hereto, shall bind and inure to the benefit
of the respective successors and assigns of the Parties hereto whether so
expressed or not.

3.3 Counterparts. This Amendment 9 may be executed simultaneously in
counterparts (including by means of telecopied or PDF signature pages), any one
of

 

2



--------------------------------------------------------------------------------

which need not contain the signatures of more than one Party, but all such
counterparts taken together shall constitute one and the same Amendment 9.

3.4 Descriptive Headings; Interpretation. The headings and captions used in this
Amendment 9 are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Amendment 9.

3.5 Governing Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Amendment 9 shall be governed
by, and construed in accordance with, the laws of the State of New York without
giving effect to any choice of law or conflict of law rules or provisions
(whether of the State of New York or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of New
York. In furtherance of the foregoing, the internal law of the State of New York
shall control the interpretation and construction of this Amendment 9 (and all
schedules and exhibits hereto), even though under that jurisdiction’s choice of
law or conflict of law analysis, the substantive law of some other jurisdiction
would ordinarily apply.

3.6 No Strict Construction. The Parties have participated jointly in the
negotiation and drafting of this Amendment 9. In the event an ambiguity or
question of intent or interpretation arises, this Amendment 9 shall be construed
as if drafted jointly by the Parties, and no presumption or burden of proof
shall arise favoring or disfavoring any Party by virtue of the authorship of any
of the provisions of this Amendment 9.

[SIGNATURE PAGES FOLLOW]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment 9 to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

YRC INC., as an Obligor

By

 

 

  Name: Phil J. Gaines  

Title: Senior Vice President and
Chief Financial Officer

USF HOLLAND, INC., as an Obligor By  

 

  Name: Terry Gerrond   Title: Vice President – Tax NEW PENN MOTOR EXPRESS,
INC., as an Obligor By  

 

  Name: Paul F. Liljegren   Title: Vice President – Finance USF REDDAWAY INC.,
as an Obligor By  

 

  Name: Terry Gerrond   Title: Vice President – Tax

 

Signature Page to Amendment 9 to

Contribution Deferral Agreement



--------------------------------------------------------------------------------

YRC LOGISTICS SERVICES, INC., as a Guarantor By  

 

Name: Paul F. Liljegren Title: Vice President – Finance USF GLEN MOORE, INC., as
a Guarantor By  

 

Name: Paul F. Liljegren Title: Vice President – Finance TRANSCONTINENTAL LEASE,
S. DE R.L. DE C.V., as a Guarantor By  

 

Name: Fortino Landeros Ruiz Title: Legal Representative TRUSTEES for the CENTRAL
STATES, SOUTHEAST AND SOUTHWEST AREAS PENSION FUND, as a Fund By  

 

  Name:   Title: WILMINGTON TRUST COMPANY, as Agent By  

 

  Name:   Title:

 

Signature Page to Amendment 9 to

Contribution Deferral Agreement



--------------------------------------------------------------------------------

Execution Version

AMENDMENT 10 TO CONTRIBUTION DEFERRAL AGREEMENT

This Amendment 10 to the Contribution Deferral Agreement (this “Amendment 10”)
is entered into as of April 29, 2011, by and among (i) YRC INC., a Delaware
corporation (“YRC”), USF HOLLAND, INC., a Michigan corporation (“Holland”), NEW
PENN MOTOR EXPRESS INC., a Pennsylvania corporation (“New Penn”), USF REDDAWAY
INC., an Oregon corporation (“Reddaway”) (each of YRC, Holland, New Penn and
Reddaway a “Primary Obligor”, and collectively, the “Primary Obligors”);
(ii) each of the Guarantors a party hereto (the “Guarantors”); (iii) Wilmington
Trust Company, as agent (together with its successors and assigns, in such
capacity, the “Agent”); and (iv) each of the Funds party hereto. The Primary
Obligors, the Guarantors, the Funds, and the Agent are herein individually
referred to as a “Party” and together referred to as the “Parties.”

RECITALS

WHEREAS, the Primary Obligors, CS Pension Fund, certain other Funds and the
Agent are party to that certain Contribution Deferral Agreement dated as of
June 17, 2009 (as amended, modified or supplemented from time to time, the
“Agreement”; capitalized terms used but not otherwise defined herein shall have
the meanings given to them in the Agreement), pursuant to which such Parties
agreed that the obligations to make certain contributions otherwise due to such
Funds from the Primary Obligors would be deferred; and

WHEREAS, the Obligors and the undersigned Funds, constituting all of the Funds
party to the Agreement, each desire to enter into this Amendment 10, among other
things, to extend the termination date of the deferral and to amend and restate
the Agreement to effect changes to certain provisions in connection with the
Restructuring;

NOW, THEREFORE, in consideration of the premises and the mutual covenants of the
parties hereinafter set forth, and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the Parties hereby
agree as follows:

ARTICLE I

 

  1. Amendments.

1.1 The definition of “Deferred Payment Termination Date” in the Agreement is
hereby amended by replacing clause (i) (x) thereof with the following:

“July 22, 2011 (unless on or prior to such date the Supermajority Funds have
agreed to continue deferring Monthly Amortization Payments and Monthly Interest
Payments to a date later than July 22, 2011)”

1.2 The proviso at the end of Section 11.01 in the Agreement is hereby deleted
and amended and restated in its entirety with the following:

provided, that the Obligors (i) shall only be required to reimburse the
reasonable costs and out-of pocket expenses of Funds with respect to legal
counsel and financial advisors pursuant to clause (b) in an amount not to exceed
$1,000,000 in



--------------------------------------------------------------------------------

the aggregate after the Restructuring Closing Date and (ii) shall pay all
amounts (x) owed pursuant to Section 11.01(d) upon written demand and (y) all
other amounts owed pursuant to Section 11.01 within 30 days of written demand
(including documentation reasonably supporting such request).

1.3 Section 2.03(d) is hereby amended and restated in its entirety to read as
follows:

“(d) Application of Prepayments. Any prepayments pursuant to Sections 2.03(a),
(b) or (c) shall be applied (i) first, towards payment of Deferred Interest,
ratably among the Funds in accordance with the amounts of Deferred Interest then
due to the Funds and (ii) second, towards payment of all Deferred Pension
Payments, ratably among the Funds in accordance with the Deferred Pension
Payments then due to the Funds. Any optional prepayment hereunder shall be
applied as between Deferred Interest and Deferred Pension Payments as directed
by the Primary Obligors (but in any event ratably among the Funds in accordance
with the Deferred Pension Payments or Deferred Interest then due to the Funds,
as applicable).”

Each of the Parties acknowledges and agrees that the above amendment to
Section 2.03(d) shall be given retroactive effect to the initial date of the
Agreement.

1.4 The Agreement is hereby amended and restated in its entirety, including with
respect to schedules and exhibits attached thereto, as set forth in Exhibit A
attached hereto (the “A&R Agreement”).

ARTICLE II

 

  2. Conditions Precedent.

2.1 Amendment Effective Date. This Amendment 10 (other than Sections 1.3 and
1.4) shall become effective on the date each of the following conditions is
satisfied (or waived) (the “Amendment Effective Date”):

(a) the Obligors, the Funds consisting of Supermajority Funds party to the
Agreement and the Agent shall have executed a counterpart of this Amendment 10,
which may include telecopy or other electronic transmission of a signed
signature page of this Amendment 10.

(b) The Agent and CS Pension Fund shall have received payment for all invoiced
reasonable out-of-pocket expenses payable by the Primary Obligors under
Section 11.01 of the Agreement (after giving effect to Sections 1.1 and 1.2).

2.2 Amendment and Restatement Effective Date. Section 1.4 of this Amendment 10
shall become effective on the date each of the following conditions is satisfied
(or waived):

 

2



--------------------------------------------------------------------------------

(a) The Obligors, the Funds party to the Agreement and the Agent shall have each
executed a counterpart of this Amendment 10, which may include telecopy or other
electronic transmission of a signed signature page of this Amendment 10 and the
Amendment Effective Date shall have occurred.

(b) Each of the conditions set forth in Section 5.01 of the A&R Agreement shall
have seen satisfied or waived in accordance with the terms of the A&R Agreement.

2.3 Section 1.3 of this Amendment 10 shall become effective on the date all of
the Funds party to the Agreement and the Agent shall have each executed a
counterpart of this Amendment 10, which may include telecopy or other electronic
transmission of a signed signature page of this Amendment 10 and the Amendment
Effective Date shall have occurred.

ARTICLE III

 

  3. Miscellaneous.

3.1 Agent. Pursuant to Section 11.04 of the Agreement, the undersigned Funds,
constituting all the Funds party to the Agreement, hereby authorize and direct
the Agent to execute, enter into and perform this Amendment 10.

3.2 Successors and Assigns. This Amendment 10 and all of the covenants and
agreements contained herein and rights, interests or obligations hereunder, by
or on behalf of any of the Parties hereto, shall bind and inure to the benefit
of the respective successors and assigns of the Parties hereto whether so
expressed or not.

3.3 Counterparts. This Amendment 10 may be executed simultaneously in
counterparts (including by means of telecopied or PDF signature pages), any one
of which need not contain the signatures of more than one Party, but all such
counterparts taken together shall constitute one and the same Amendment 10.

3.4 Descriptive Headings; Interpretation. The headings and captions used in this
Amendment 10 are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Amendment 10.

3.5 Governing Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Amendment 10 shall be governed
by, and construed in accordance with, the laws of the State of New York without
giving effect to any choice of law or conflict of law rules or provisions
(whether of the State of New York or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of New
York. In furtherance of the foregoing, the internal law of the State of New York
shall control the interpretation and construction of this Amendment 10 (and all
schedules and exhibits hereto), even though under that jurisdiction’s choice of
law or conflict of law analysis, the substantive law of some other jurisdiction
would ordinarily apply.

 

3



--------------------------------------------------------------------------------

3.6 No Strict Construction. The Parties have participated jointly in the
negotiation and drafting of this Amendment 10. In the event an ambiguity or
question of intent or interpretation arises, this Amendment 10 shall be
construed as if drafted jointly by the Parties, and no presumption or burden of
proof shall arise favoring or disfavoring any Party by virtue of the authorship
of any of the provisions of this Amendment 10.

[SIGNATURE PAGES FOLLOW]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment 10 to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

YRC INC., as an Obligor By  

 

          Name: Phil J. Gaines  

        Title: Senior Vice President and
        Chief Financial Officer

USF HOLLAND, INC., as an Obligor By  

 

          Name: Terry Gerrond           Title: Vice President – Tax NEW PENN
MOTOR EXPRESS, INC., as an Obligor By  

 

          Name: Paul F. Liljegren           Title: Vice President – Finance USF
REDDAWAY INC., as an Obligor By  

 

          Name: Terry Gerrond           Title: Vice President – Tax YRC
LOGISTICS SERVICES, INC., as a Guarantor By  

 

          Name: Paul F. Liljegren           Title: Vice President – Finance

 

Signature Page to Amendment 10 to

Contribution Deferral Agreement



--------------------------------------------------------------------------------

USF GLEN MOORE, INC., as a Guarantor By  

 

          Name: Paul F. Liljegren           Title: Vice President – Finance
TRANSCONTINENTAL LEASE, S. DE R.L. DE C.V., as a Guarantor By  

 

          Name: Fortino Landeros Ruiz           Title: Legal Representative
TRUSTEES for the CENTRAL STATES, SOUTHEAST AND SOUTHWEST AREAS PENSION FUND, as
a Fund By  

 

          Name:           Title: INTERNATIONAL ASSOCIATION OF MACHINISTS MOTOR
CITY PENSION FUND, as a Fund By  

 

          Name:           Title: WESTERN CONFERENCE OF TEAMSTERS PENSION TRUST,
as a Fund By  

 

          Name:           Title:

 

Signature Page to Amendment 10 to

Contribution Deferral Agreement



--------------------------------------------------------------------------------

TEAMSTERS LOCAL 617 PENSION FUND, as a Fund By  

 

          Name:           Title: LOCAL 705 INTERNATIONAL BROTHERHOOD OF
TEAMSTERS PENSION FUND, as a Fund By  

 

          Name:           Title: WESTERN CONFERENCE OF TEAMSTERS SUPPLEMENTAL
BENEFIT TRUST FUND, as a Fund By  

 

          Name:           Title: SUBURBAN TEAMSTERS OF NO. IL. PENSION FUND, as
a Fund By  

 

          Name:           Title: ROAD CARRIERS LOCAL 707 PENSION FUND, as a Fund
By  

 

          Name:           Title:

 

Signature Page to Amendment 10 to

Contribution Deferral Agreement



--------------------------------------------------------------------------------

SOUTHWESTERN PENNSYLVANIA AND WESTERN MARYLAND TEAMSTERS & EMPLOYERS PENSION
FUND, as a Fund By  

 

          Name:           Title: HAGERSTOWN MOTOR CARRIERS AND TEAMSTERS PENSION
PLAN, as a Fund By  

 

          Name:           Title: TEAMSTERS LOCAL 445 PENSION FUND, as a Fund By
 

 

          Name:           Title: I.B. of T. UNION LOCAL NO. 710 PENSION FUND, as
a Fund By  

 

          Name:           Title: NEW ENGLAND TEAMSTERS & TRUCKING INDUSTRY
PENSION FUND, as a Fund By  

 

          Name:           Title:

 

Signature Page to Amendment 10 to

Contribution Deferral Agreement



--------------------------------------------------------------------------------

TEAMSTERS JC 83 PENSION FUND, as a Fund By  

 

          Name:           Title: MANAGEMENT LABOR WELFARE & PENSION FUNDS LOCAL
1730, I.L.A. , as a Fund By  

 

          Name:           Title: TEAMSTERS LOCAL 639 EMPLOYER’S PENSION TRUST,
as a Fund By  

 

          Name:           Title: CENTRAL PENNSYLVANIA TEAMSTERS PENSION FUND, as
a Fund By  

 

          Name:           Title: TEAMSTERS LOCAL 641 PENSION FUND, as a Fund By
 

 

          Name:           Title:

 

Signature Page to Amendment 10 to

Contribution Deferral Agreement



--------------------------------------------------------------------------------

TEAMSTERS PENSION TRUST FUND OF PHILADELPHIA AND VICINITY, as a Fund By  

 

          Name:           Title: FREIGHT DRIVERS AND HELPERS LOCAL 557 PENSION
FUND, as a Fund By  

 

          Name:           Title: MID-JERSEY TRUCKING IND. & TEAMSTERS LOCAL 701
PENSION FUND, as a Fund By  

 

          Name:           Title: TRUCKING EMPLOYEES OF NORTH JERSEY WELFARE FUND
INC. - PENSION FUND, as a Fund By  

 

          Name:           Title: HAWAII TRUCKERS-TEAMSTERS UNION PENSION FUND,
as a Fund a By  

 

          Name:           Title:

 

Signature Page to Amendment 10 to

Contribution Deferral Agreement



--------------------------------------------------------------------------------

NEW YORK STATE TEAMSTERS CONFERENCE PENSION AND RETIREMENT FUND, as a Fund By  

 

          Name:           Title: EMPLOYER-TEAMSTERS LOCAL NOS. 175/505 PENSION
TRUST FUND, as a Fund By  

 

          Name:           Title: WESTERN PENNSYLVANIA TEAMSTERS AND EMPLOYERS
PENSION FUND, as a Fund By  

 

          Name:           Title: WILMINGTON TRUST COMPANY, as Agent By  

 

          Name:           Title:

 

Signature Page to Amendment 10 to

Contribution Deferral Agreement